Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
	Claim 8 includes a system comprising “a processor”. 
[0096] As defined herein, the term "processor" means at least one hardware circuit configured to carry out instructions. The instructions may be contained in program instructions. The hardware circuit may be an integrated circuit. Examples of a processor include, but are not limited to, a central processing unit (CPU), an array processor, a vector processor, a digital signal processor (DSP), a field-programmable gate array (FPGA), a programmable logic array (PLA), an application specific integrated circuit (ASIC), programmable logic circuitry, and a controller.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 include a  computer program product comprising a computer readable storage medium.
[0102] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory 

Paragraph 102 provide an open ended list of example of “a computer readable storage medium” without a specific definition. There is evidence that “a computer readable storage medium is a signal

    PNG
    media_image1.png
    268
    548
    media_image1.png
    Greyscale

The broadest reasonable interpretation of a claim drawn to “a computer readable storage medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. It is suggested to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (U.S. Patent 6560620 B1), in view of Freivald (U.S. Patent 6219818 B1).
Claim 1
Ching discloses a method, comprising:
marking, using computer hardware (document server computer 104), a fragment of a first document and a corresponding fragment of a second document in response to determining a dependency between the first document and the second document (col 7, line25-34, “... user can remotely request a comparison of a particular type of document or category of document stored on the document server computer 104. A type of document or category of document may... be a logical subject matter grouping of documents including one or more versions of each document...” col 7, line 64, “... having selected a category of documents...” col 8, line 5-7, “... the document server computer 104 lists documents contained in the requested category of document...” col 8, line 28-30, “... the document system server 104 compares differing versions of the segments contained in the requested document...” col 8, line 43-47, “... for example, the segments may advantageously be “Section A.1”, “Section A.2”... Then in comparing the document, the segment “Section A.1” in a first version of the document is compared to a “Section A.1” in a second version of the document...” <examiner note: In [00044], “... As defined herein, " dependency" means that two or more documents are related to each other based on topic or subject matter. For example, successive document revisions (each revision designated as a separate document) share a dependency with the original version and with each other. Documents that are periodically filed with a regulatory body and that relate to common subject matter, for example, share a dependency...” user makes a request to compare versions of document in the same category. The documents are segmented and compared section by section. For instance, Section A.1 of a first version is compared with corresponding Section A.1 of a second version>); 
Ching discloses “... the segment comparison may be continued until a user specified threshold difference level is satisfied. As an example, the user may specify a threshold of 10 words which need to be different before a segment is identified as containing modifications or changes between versions...” col 19, line 19-24
However, Ching does not explicitly disclose
identifying, using the computer hardware, a discrepancy probability with respect to the first document and the second document based on a discrepancy measure determined by comparing the marking of the fragment of the first document and the marking of the corresponding fragment of the second document; and

Freivald discloses
identifying, using the computer hardware, a discrepancy probability with respect to the first document and the second document based on a discrepancy measure determined by comparing the marking of the fragment of the first document and the marking of the corresponding fragment of the second document (col 8, line 12-13, “... user can select portions of the source document 30...” col 8, line 31-33, “... CRC generator 34 calculates the... CRC of these characters selected by the user from the source document...” col 8, line 64-67 thru col 9, line 1-2, “... Fresh document copy 30’ is parsed...sent to CRC generator... A new CRC for this string... is generated and compared to the archived CRC1... by comparator 46...” col 12, line 50-51, “... the change-detection software can also have a minimum threshold of changes to generate reports. The user can set...changes affecting less than 10% of the document are not reported at all...” col 12, line 24-31, “... having separate CRC's for sections of the document provides a way to generate change statistics... For example, when two CRC's mismatch in a document with ten sections, then 2/10, or 20% of the document has changed...” <examiner note: CRC is calculated for each section of the first version and second version. CRCs are compared to determine a percentage of difference between the two versions>); and
initiating, using the computer hardware, at least one discrepancy mitigation procedure in response to the discrepancy measure exceeding a predetermined threshold (col 12, line 50-51, “... the change-detection software can also have a minimum threshold of changes to generate reports. The user can set...changes affecting less than 10% of the document are not reported at all...” col 12, line 24-31, “... having separate CRC's for sections of the document provides a way to generate change statistics... For example, when two CRC's mismatch in a document with ten sections, then 2/10, or 20% of the document has changed...” <examiner note: For instance, a difference threshold is set 10%. When difference between versions exceeds 10%, a notification/email is sent to user>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include setting a threshold of degree of change as disclosed by Freivald into Ching because this threshold to alert user with more relevant changes in later versions. By incorporating Freivald into Ching, sections of versions are compared based on CRC and notifications of relevant changes are sent to user.
Claim 2
Claim 1 is included, Ching discloses wherein the fragment of the first document comprises a plurality of first document fragments and the corresponding fragment of the second document comprises a plurality of corresponding second document fragments, each second document fragment corresponding to one of the first document fragments, wherein the marking comprises marking each of the first document fragments and each of the second document fragments (col 8, the first version and second includes several sections/segments. A first section of first version is marked as Section A. The second version also includes corresponding section. Section A includes sub-sections (e.g., Section A.1, Section A.2). Section A of the second version also includes sub-section (e.g., Section A.1, Section A.2))

    PNG
    media_image2.png
    328
    394
    media_image2.png
    Greyscale



Freivald discloses wherein the discrepancy measure is determined by: determining a number of markings of the first document fragments that do not match markings of the corresponding second document fragments; and determining the discrepancy measure based on the number of markings of the first document fragments that do not match markings of the corresponding second document fragments. (col 12, line 50-51, “... the change-detection software can also have a minimum threshold of changes to generate reports. The user can set...changes affecting less than 10% of the document are not reported at all...” col 12, line 24-31, “... having separate CRC's for sections of the document provides a way to generate change statistics... For example, when two CRC's mismatch in a document with ten sections, then 2/10, or 20% of the document has changed...” <examiner note: since there are two sections are difference, a difference between the two versions is 20%) 
Claim 3
Claim 1 is included, Freivald discloses wherein the marking comprises calculating a first encoding for the fragment of the first document and a second encoding for the corresponding fragment of the second document, and wherein the identifying based on the discrepancy measure comprises determining that the first encoding does not match the second encoding (col 8, line 31-33, “... CRC generator 34 calculates the... CRC of these characters selected by the user from the source document...” col 8, line 64-67 thru col 9, line 1-2, “... Fresh document copy 30’ is parsed...sent to CRC generator... A new CRC for this string... is generated and compared to the archived CRC1... by comparator 46...” col 12, line 24-31, “... having separate CRC's for sections of the document provides a way to generate change statistics... For example, when two CRC's mismatch in a document with ten sections, then 2/10, or 20% of the document has changed...” <examiner note: document sections of first version and second version are fed to CRC generator. The output are CRC. CRC are compared. A mismatch of CRC is a change/discrepancy>)
Claim 4
Claim 1 is included, Ching discloses wherein the marking is responsive to automatically determining a dependency between the first document and the second document (col 12, line 12-13, “... in state 406, the user requests a list of documents contained in the specified category of document...” col 12, line 22-29, “... the user is presented a web page containing a side-by-side list of documents 210... the side-by-side list of documents 210 identifies the documents which contain differences between one or old version of the document and another or new version of the same or like document...”  col 8, line 28-30, “... the document system server 104 compares differing versions of the segments contained in the requested document...” col 8, line 43-47, “... for example, the segments may advantageously be “Section A.1”, “Section A.2”... Then in comparing the document, the segment “Section A.1” in a first version of the document is compared to a “Section A.1” in a second version of the document...” <examiner note: user selects a category of documents. The system automatically identifies versions of document for comparison. Sections of versions are identified in order to compare section by section>)
Claims 8-11 and 14-17 are similar to claim 1-4. The claims are rejected based on the same reason. Further, Ching discloses a system 10 in figure 1 comprising a document server computer 104 and user computers 102. The computers 104 and 102 include microprocessors, RAM memory, communication medium 106 (col 4, line 56-67 thru col 5 line 1-67)

Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (U.S. Patent 6560620 B1), in view of Freivald (U.S. Patent 6219818 B1), as applied to claim 1, 8, and 14 respectively, and further in view of Andrews (U.S. Pub 2019/0179957 A1)

Claim 6
Claim 1 is included, however, Ching and Freivald does not explicitly disclose wherein the at least one discrepancy mitigation procedure comprises at least one of initiating a workflow approval, annotating portion of the second document, or revising the second document.
	Andrews discloses wherein the at least one discrepancy mitigation procedure comprises at least one of initiating a workflow approval, annotating portion of the second document, or revising the second document ([0058], line 1-5, “... Document parser 306 analyzes the updated version of the document by comparing the updated version with the existing document and identifies parts of the document that were updated. In some embodiments, document parser 306 determines the amount and syntax of the updates...” [0061], line 1-6, “... Score generator 308 may determine a relevance score... relevance scores may allow application 302 to determine that the content updates are significant enough that additional action may be required by an entity...” [0064], line 5-7, “... In response to the relevance score exceeding the threshold value, alert module 310 issues the alert to client... “ [0021] In one embodiment of the present invention, the system automatically identifies which updates to a document (e.g. a regulation) are more relevant to a given entity, and whether the updates are significant enough to require further action from such entity. In some embodiments, these actions may include the entity to re-certify to its compliance of the obligation that was affected with the identified update...” <examiner note: The system will alert entity to take actions when updates are significant. The entity will re-certify that it still remains in compliance with the compliance obligation after the update>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the updated version to determine an amount and syntax of updates to calculate relevance scores as disclosed by Andrews into Ching and Freivald so that when the relevance scores exceeds threshold, user/entity is alert significant updates/changes and user/entity take actions such as recertify/approval process to determine first document still remains in compliance with the compliance obligation after changes/updates.
Claim 13 and 19 are similar to claim 6. The claim are rejected for the same reason.

Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (U.S. Patent 6560620 B1), in view of Freivald (U.S. Patent 6219818 B1), as applied to claim 1 and 14 respectively, and further in view of Su (U.S. Pub 2003/0167254 A1)
Claim 7
Claim 1 is included, however, Ching and Freivald do not explicitly disclose further comprising estimating a cost of revising the second document to eliminate a discrepancy between the first document and the second document.
	Su discloses estimating a cost of revising the second document to eliminate a discrepancy between the first document and the second document ([0068], line 1-3, “... A cost model is used to calculate each of the plurality of costs, as described above, and the total transformation cost...” [0066], line 9-11, “... each of the plurality of costs is calculated automatically when transforming from one XML schema to another XML schema...” [0067], line 3-5, “... This transformation cost evaluates the total transformation cost of transforming the source XML schema to a target XML schema...” <examiner note: a cost model is used to calculate to total cost to transform source document to target document>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cost model as disclosed by Su into Ching and Freivald because a cost model is calculated to calculate a cost of transform a XML source document to XML target document to solve discrepancies between the two documents. By incorporating Su into Ching and Freivald, a cost of transformation of second/source document (e.g., XML document) to target/first document to eliminate discrepancies between the two documents is calculated in consider with data loss, potential data loss, and scaling.

Claim 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (U.S. Patent 6560620 B1), in view of Freivald (U.S. Patent 6219818 B1), as applied to claim 4, 11, and 17 respectively, and further in view of Le (U.S. Pub 2015/0220833 A1)
Claim 5
Claim 4 is included, Ching discloses the determining is based on a classification (<examiner note: documents are classified in categories and the document server computer automatically determines a list of documents in the specified category> (col 7, line25-34, “... user can remotely request a comparison of a particular type of document or category of document stored on the document server computer 104. A type of document or category of document may... be a logical subject matter grouping of documents including one or more versions of each document...” col 7, line 64, “... having selected a category of documents...” col 8, line 5-7, “... the document server computer 104 lists documents contained in the requested category of document...” col 8, line 28-30, “... the document system server 104 compares differing versions of the segments contained in the requested document...”
However, Ching does not explicitly disclose a classification by a classification model trained using machine learning.
Le discloses a classification by a classification model trained using machine learning ([0027] The vector representation system 100 trains the neural network system 110... to determine trained values of the word parameters and the classifier parameters... the vector representation system 100 can receive a new input document and process... to determine a document vector representation for the new document...” [0028], “... Once the document vector representation for a given document has been generated... the document representation can be used as a feature of the input document and can be provided as input to a conventional machine learning system... that has been configured to classify input documents, e.g., as relating to particular topics. For example, the conventional machine learning system may be configured to receive the document representation of the input document... and generate a respective score for each of a set of topics, with each score representing an estimated likelihood that the document is about or relates to the corresponding topic...” <examiner note: document is classified using neural network system and conventional learning system>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training and using neural network system as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/     Examiner, Art Unit 2167